Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 1-20 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards loan origination, and specifically, performing and tracking workflow tasks.  This is a long standing commercial practice previously performed by humans (e.g., lenders, claims adjuster, lenders, mortgage brokers, etc.) manually and via mental steps in various industries.  That is to say, the method steps recited herein have long been performed within the human mind. Other structural steps, such as providing a GUI, automatic advancement from one workflow to another when properly completed, and populating data are also abstract ideas in and of themselves.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure (the workflow guidance interface, the processor, computer, program, etc., and specific data objects recited) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  That is to say, the claims generally instruct an artisan to apply it (the method) across generic computing technology. “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  Merely automating a long standing process (e.g., removing humans from the workflow) fails to effect a practical application. 
Under part 2b, the additional elements offered by the dependent claims either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d), wherein the italicized tasks are particular germane to the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 6-12, and 16-20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. 2002/0040339 to Dhar et al, alone. 
With respect to Claims 1, and 11, Dhar teaches a computer-implemented loan origination system comprising a memory device (FIGS. 1-2), and a computer program product comprising a non-transitory computer readable medium having a computer readable program stored thereon, wherein the computer readable program when executed on a computer causes the computer to: generate, with a processor at a computer-implemented loan origination system, a workflow guidance interface that provides a graphical representation of a loan origination workflow, the workflow guidance interface simultaneously operating in conjunction with the computer-implemented loan origination system (FIGS. 3-9B); generate, with the processor at the computer-implemented loan origination system, a plurality of data objects (FIGS. 3-9B) for rendering within the workflow guidance interface; generate, with the processor at the computer-implemented loan origination system, a plurality of object-specific workflows corresponding to each of the plurality of data objects (FIGS. 3-9B), the plurality of object-specific workflows comprising a lead object workflow, a contact object workflow, an opportunity object workflow, and a loan object workflow; store, at a memory device of the computer-implemented loan origination system, an object specific workflow data structure corresponding to each of the plurality of object-specific workflows, the object-specific workflow data structure comprising a plurality of workflow rules ([0006];[0021]) corresponding to advancement through each of the plurality of object-specific workflows in the workflow guidance interface (flow charts); determine, with the processor at the computer-implemented loan origination system, an object position within a plurality of object indicia and an object- specific workflow position within a plurality of workflow pipeline indicia based upon compliance with the plurality of workflow rules so that the object position and the object- specific workflow position are rendered within the workflow guidance interface by a computing device, the plurality of object indicia corresponding to the plurality of data objects, the plurality of workflow pipeline indicia corresponding to the plurality of object- specific workflows (FIG. 3-9B).
Dhar fails to specifically teach the plurality of data objects comprising a lead object, a contact object, an opportunity object, and a loan object.  However, these specific types of data associated with the plurality of objects are printed matter, because they do not provide functionality in the instant case.  Dhar teaches data objects and workflows in general, that are tracked and manipulated/presented on a computer interface.  Applicant is reminded that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, __F.3d__, 2004 WL 1068957 (Fed. Cir. May 13, 2004)(Claim at issue was a kit requiring instructions and a buffer agent.  The federal Circuit held that the claim was anticipated under 102 by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.)  See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)(“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability…[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”).  As such, it would have been obvious to one of ordinary skill in the art to modify Dhar to recite this set of specific data objections, because the content of the objects themselves are merely printed matter.
With respect to Claim 2, and 12, Dhar teaches wherein the plurality of workflow rules further correspond to advancement from one of the plurality of object indicia to another one of the plurality of object indicia within the workflow guidance interface. (FIGS. 3-9B; FIG. 8)
With respect to Claim 6, and 16, Dahr teaches wherein the processor automatically performs redirection from the object position within the plurality of object indicia to a subsequent object position within the plurality of object indicia based on completion of an object-specific workflow. (automatic action taught throughout, e.g., [0062])
With respect to Claim 7, and 17, Dahr teaches wherein the processor automatically performs data propagation from one of the plurality of data objects to another of the plurality of data objects based on the redirection. (populating teaches data propagation, eg. [0047-48])
With respect to Claim 8, and 18, Dahr teaches wherein the processor automatically performs data propagation from one of the plurality of object-specific workflows to another of the plurality of object-specific workflows. (populating teaches data propagation, eg. [0047-48])
With respect to Claim 9, and 19, Dahr teaches wherein the processor automatically generates a geographic-specific template based on requirements specific to a particular geographic area for loan origination. ([0134],  teaching unlimited geographic us, necessarily teaches limited geographic use).
With respect to Claim 10, and 20, Dahr teaches wherein the plurality of workflow rules are based on one or more user inputs via the workflow guidance interface ([0006], criteria inputted).

Response to Remarks
Applicant’s remarks submitted on 3/24/2022 have been considered, but are not persuasive where objections/rejections are maintained.  The prior art rejection of Claims 3-5 and 13-15 are withdrawn.
The Claims remain directed towards an abstract idea (loan origination processing), and merely automates the process via a workflow guidance interface.  The Claims are not directed to a novel interface, neither is a solution directed thereto disclosed in the specification.  The cited cases distinguish from the instant invention in that the instant interface does not purport to offer a technical solution.  Automatic advancement when one screen/task/workflow if properly completed and prepopulating data fields are functional but they are not novel.  Same goes for providing a data structure (e.g., a database field, etc.) correlated to the interface.  Specific configurations (two dimensional arrays, time-out restrictions, alerting time is about to run out) fail to effect a practical application, where it is not presented why such specific configuration or content is innovative or significantly more.  The case readily distinguishes from the time-senstitive subject matter and activation step of Example 21.  
As per the PARR, Dahr teaches data objections being used to provide information to an interface, but it does not expressly teach a lead data objection, an opportunity data object, a loan object, etc.  It is appreciated that a generic data object in and of itself is not printed matter.  The rationale is directed to the labeling associated with the data objects.  There is no motivation to combine because multiple references are not being combined.  A rationale has been provided with legal support, which placed Applicant on notice (as clearly supported by Applicant’s response).  Lender specific rules and criteria [0006] teach geographic-specific template/ requirements.  Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations above are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection.  MPEP 2141.02(VI).  Please also note that US 7653592 has been added to the record as a result of an updated search. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/            Examiner, Art Unit 3696